DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
	Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
	Moreover, the Declaration under 37 CFR 1.132 filed December 16, 2021 is insufficient to overcome the rejection of independent Claim 1 based upon 35 U.S.C.  as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
	
Applicant’s argument of the rejection of Claim 1 under 35 U.S.C. § 103 as met by Brennan (US 2017/0285619), appears to be on the following grounds (See Applicant Arguments/Remarks Response filed December 16, 2021 pp. 2-3):
	Applicant disagrees with the Office Action statement from page 4 (Final Rejection of September 28, 2021) as to the obviousness of the rearrangement of the tow distributor bars or rake applicators because “…a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art…”

	Instead Brennan discloses examples of distributor bars wherein multiple devices are arranged in an end-to-end configuration and lie with a single plane whereby each device of a distributor bar covers equal portions of a panel width while limiting the total length of the distributor bar to the width of the panel (See pp. 2-3 of Applicant Arguments/Remarks and p. 6 of Affidavit (Declaration of Catherine Lövenich under 37 C.F.R. § 1.132). 
These arguments are not persuasive for the following reasons:
While Brennan does teach an end-to-end configuration it also teaches embodiments whereby rearrangements are considered – (See Figs 23-26). Moreover, prior art illustrate other configurations as illustrated in Figs. 1-3. While none of these embodiments or configurations would lie within an additional plane thus increasing the total length of the distributor bar beyond the width of the panel, Examiner maintains that one would have been motivated to rearrange these rake applicators for the purpose of improving production and production quality of the foamed product even with high laminator speeds (paragraphs [0081]-0083]). Moreover, increasing the number of devices (assuming each has its own mixing head) decreases the average residence time of the viscous foamable liquid mixture in each device, and hence the risk of fouling (paragraph [0204]).
Applicant provides an additional argument that the configuration of the rake applicators in independent Claim 1 resulted in an unexpected result of being able to 
In support of this Applicant states pp.3-6 pf the Affidavit (Declaration of Catherine Lövenich under 37 C.F.R. § 1.132), whereby unexpected results are obtained when at least two rake applicators are arranged offset to each other by a lengths so that the reaction mixture discharged from the openings of the first flow between the streams of the reaction mixture discharged from the second rake that has an advantage that standard distributor bars may be used even when the line speed is increased. 
 This also had the added improvement of decreasing the amount of undesirable turbulences formed in the overlap of the reaction mixtures spread out on the outerlayer in the form of a “donut” before it flows together in a strand along the outerlayer. 
Examiner is not persuaded for the following reasons addressing both the Applicant Argument/Remarks and Affidavit which is also quoted and contained within the Applicant Argument/Remarks (pp. 3-6):
	Brennan teaches that “…it is an advantage of a distributor bar according to
the present invention that it can be used in a production line having a relatively high speed laminator…and even with reaction mixture with a higher reactivity, without compromising on quality of the foamed product…. As well as decreased risk of fouling, corresponding to an increased useful lifetime…and a decreased down-time of a production line... – (paragraphs [0078] [0079]). 
	As Brennan teaches this improvement and thus a motivation to consider it, is not clear to the Examiner how this would constitute a modification of the operation of the device that would teach an improvement or teach away from the prior art reference In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950))
	[Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) the particular placement of an element was held to be obvious. 
	It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, (In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.)]
	As to the disclosure of less turbulence through the elimination of the “donuts” it is not clear how that improvement is unexpected over the improvement in uniformity desired in Brennan with its arrangement of rake applicators (paragraph [0008] a distributor bar for providing such a high flow rate per unit length really needs to be specifically designed, or otherwise non-uniformities…will occur in the foamed layer…)

	Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712